Case 5:17-cv-05035-ELW Document 244          Filed 06/05/19 Page 1 of 15 PageID #: 12518




                              United States District Court
                              Western District of Arkansas
                                 Fayetteville Division

 Garland D. Murphy, III, M.D.,           §
 and Phyllis Murphy,                     §
 individually and on behalf of           §
 all others similarly situated,          §
                                         §
       Plaintiffs,                       §
                                         §
 v.                                      §      Case no. 5:17-CV-5035 ELW
                                         §
 Gospel for Asia, Inc.,                  §
 Gospel for Asia-International,          §
 K.P. Yohannan, Gisela Punnose,          §
 Daniel Punnose, David Carroll,          §
 and Pat Emerick,                        §
                                         §
       Defendants.                       §


              Plaintiffs’ Memorandum of Law in Support of
           Motion for Final Approval of Class Action Settlement

       Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, Plaintiffs Garland

 D. Murphy, III, MD and Phyllis Murphy (“Plaintiffs”), on behalf of themselves and all

 others similarly situated (the “Class”), respectfully submit this Memorandum of Law in

 Support of their Motion for Final Approval of Class Action Settlement.

       Plaintiffs, with agreement from Defendants Gospel for Asia, Inc., K.P. Yohannan,

 Gisela Punnose, Daniel Punnose, David Carroll, and Pat Emerick (collectively,

 “Defendants”), respectfully request the Court to enter the proposed Final Order and

 Judgment previously submitted to the Court, which finally approves the Settlement

 Agreement and Release (“Agreement”) [Doc. 207].1


 1All defined terms herein have the same meaning as set forth in the Settlement
 Agreement and Release [Doc. 207].
Case 5:17-cv-05035-ELW Document 244           Filed 06/05/19 Page 2 of 15 PageID #: 12519



 1. Introduction

        By all measures, the Agreement deserves final approval. It was reached only after

 years of hard-fought litigation, and it represents a large and very significant resolution

 of this RICO class action. As a testament to the excellent result achieved in this case,

 only one-tenth of one percent (.001) of the 189,000+ Class Members have requested

 exclusion, while only a handful of objections have been filed. And the claims rate is

 strong—more than 25,000 Class Members have filed claims thus far2—a claims

 participation rate well in excess of most, as noted by the Eighth Circuit.



 2. The litigation and the Settlement

        Plaintiffs and the Class are donors to Defendant Gospel for Asia, Inc. (“GFA”).

 Plaintiffs sued Defendants under the Racketeer Influenced and Corrupt Organizations

 Act (“RICO”), 18 U.S.C. §§ 1961 et seq., and for common law fraud, unjust enrichment,

 and violations of the Arkansas Deceptive Trade Practices Act, alleging that Defendants

 failed to fulfill their donor-designated charitable contributions. The extensive

 procedural history of the case, resulting in no less than six written orders and a

 published opinion on class certification, is well known to the Court and is summarized

 in detail in Plaintiffs’ Memorandum of Law in Support of Unopposed Motion for

 Preliminary Approval of Class Action Settlement [Doc. 209] at 3-5.

        After several years of vigorously contested litigation, and after hard-fought, arm’s

 length negotiation by the parties and experienced counsel (see id. at 5-6), Plaintiffs and



 2As of June 4, 2019. See Declaration of Joseph F. Mahan (“Mahan Dec.”) filed herewith
 at ¶ 11. The deadline for filing claims is July 11, 2019, and Plaintiffs expect the claims
 rate to increase significantly in the coming weeks.

                                              2
Case 5:17-cv-05035-ELW Document 244            Filed 06/05/19 Page 3 of 15 PageID #: 12520



 Defendants reached a settlement resolving the claims of Plaintiffs and the members of

 the Class.

        This settlement achieves an excellent result: it secures a number of significant

 changes to Defendants’ operations and business practices that will enhance

 transparency and accountability to future donors. Defendants will also pay

 $37,000,000.00 (including attorneys’ fees and Class administration expenses) to the

 Class. In exchange, Plaintiffs and the Class release Defendants from any claims related

 to Defendants’ use of donated funds that were or could have been asserted in the

 litigation. See id. at 6-7; see generally Agreement [Doc. 207] at §§ 4.2, 4.3, 10.



 3. The Court should grant final approval

        FED. R. CIV. P. 23(e) requires judicial review to determine that any “[s]ettlement,

 [v]oluntary [d]ismissal, or [c]ompromise” of the claims, issues, or defenses of a certified

 class is “fair, reasonable, and adequate.” In reviewing proposed class settlements, courts

 begin with the guiding principle that “a class action settlement is a private contract

 negotiated between the parties” and is “presumptively valid.” In re Wireless Tel. Fed.

 Cost Recovery Fees Litig., 396 F.3d 922, 934 (8th Cir. 2005); In re Uponor, Inc. F1807

 Plumbing Fittings Prods. Liab. Litig., 716 F.3d 1057, 1063 (8th Cir. 2013); see also Little

 Rock School District v. Pulaski County Special School District No. 1, 921 F.2d 1371,

 1388 (8th Cir. 1990) (“A strong public policy favors agreements, and courts should

 approach them with a presumption in their favor.”).

        The Court’s role in reviewing a negotiated class settlement is simply to “ensure

 that the agreement is not the product of fraud or collusion and that, taken as a whole, it

 is fair, adequate, and reasonable to all concerned.” In re Wireless, 396 F.3d at 934.


                                              3
Case 5:17-cv-05035-ELW Document 244            Filed 06/05/19 Page 4 of 15 PageID #: 12521



        3.1. The standard for granting final approval

        The Eighth Circuit requires a district court to consider four factors in

 determining whether a settlement is fair, adequate, and reasonable: (1) the merits of the

 plaintiff’s case, weighted against the terms of the settlement; (2) the defendant’s

 financial condition; (3) the complexity and expense of further litigation; and (4) the

 amount of opposition to the settlement. In re Uponor, 716 F.3d at 1063 (quoting Van

 Horn v. Trickey, 840 F.2d 604, 607 (8th Cir. 1988)). These are called the “Van Horn

 factors.” See Keil v. Lopez, 862 F.3d 685, 693 (8th Cir. 2017).

        Recent amendments to Rule 23 went into effect on December 1, 2018. Now, in

 determining final approval under Rule 23, the Court must consider whether:

        (A) the class representatives and class counsel have adequately represented the
        class;

        (B) the proposal was negotiated at arm’s length;

        (C) the relief provided for the class is adequate, taking into account:

               (i) the costs, risks, and delay of trial and appeal;

               (ii) the effectiveness of any proposed method of distributing relief to the
               class, including the method of processing class-member claims;

               (iii) the terms of any proposed award of attorney’s fees, including timing of
               payment; and

               (iv) any agreement required to be identified under Rule 23(e)(3); and

        (D) the proposal treats class members equitably relative to each other.

 FED. R. CIV. P. 23(e)(2). These new amendments to Rule 23(e) partially overlap with the

 Van Horn factors, and the Court will want to look at both sets of factors in deciding

 whether to finally approve the Agreement.




                                               4
Case 5:17-cv-05035-ELW Document 244           Filed 06/05/19 Page 5 of 15 PageID #: 12522



        3.2. The Class has been represented adequately

        The Court must first determine whether the Class representatives and Class

 Counsel have adequately represented the Class. Fed. R. Civ. P. 23(e)(2)(A). In certifying

 the Settlement Class, the Court found that the adequacy requirement of Rule 23(a)(4)

 had been met because Plaintiffs and their Counsel would adequately represent the Class.

 Murphy, 327 F.R.D. at 237-38. Since the time the Court made this finding, Plaintiffs and

 Class Counsel continued their tenacious efforts in litigation and lengthy negotiations,

 culminating in the proposed Settlement.

        Moreover, since the time the Court granted preliminarily approval, Class Counsel

 has been diligent in following up to ensure that all terms of the Settlement are

 effectuated. As an example, Class Counsel received the verified financial information of

 the Individual Defendants referenced in § 4.3.7 of the Agreement [Doc. 207]; these are

 filed as Exhibits 1-5 to the accompanying Declaration of Marc R. Stanley, along with the

 financial documentation required by § 4.2.3 (filed as Exhibit 6 to the Stanley Dec.). The

 Court should therefore find that this factor is present.



        3.3. The proposed Settlement was negotiated at arm’s length

        Next, the Court must determine whether the proposed Settlement was negotiated

 at arm’s length. FED. R. CIV. P. 23(e)(2)(B). Here, the Settlement was reached after

 vigorous, arm’s length, and hard-fought negotiations between the parties and highly

 experienced counsel. Plaintiffs were represented by counsel with extensive experience

 litigating complex class actions and thorough familiarity with the factual and legal issues

 of the case, and Defendants were represented by similarly knowledgeable counsel

 experienced in litigating class actions.


                                              5
Case 5:17-cv-05035-ELW Document 244           Filed 06/05/19 Page 6 of 15 PageID #: 12523



        In preparation for such negotiations, Class Counsel undertook a diligent and

 thorough investigation of the legal and factual issues posed by this litigation. Class

 Counsel conducted a comprehensive examination of the facts, reviewed hundreds of

 thousands documents produced by Defendants and third parties, completed and

 defended almost twenty depositions, consulted with experts, briefed and argued in

 opposition to several motions, and defended an appeal of the class certification

 decision—all of which assisted in identifying the material issues in this case and the

 strengths and weaknesses of the claims asserted.

        The arm’s-length nature of the negotiations and the participation of experienced

 counsel throughout the process strongly supports the conclusion that the proposed

 settlement is fair, reasonable, and adequate. Nothing in the course of the negotiations or

 in the substance of the proposed Settlement presents any reason to doubt its fairness;

 indeed, with the assistance of the Magistrate Judge, counsel for both parties continued

 to vigorously negotiate some terms of the Settlement’s implementation right up to the

 time of preliminary approval.



        3.4. The relief provided for the Class is adequate

        The third factor is whether the Settlement provides adequate relief to the Class,

 taking into account the factors listed in FED. R. CIV. P. 23(e)(2)(C). These overlap with

 two Van Horn factors: (1) the merits of the plaintiff’s case weighted against the terms of

 the settlement and (2) the complexity and expense of further litigation. Thus, the Van

 Horn line of cases on these factors are pertinent. Importantly, the Eighth Circuit stated:

 “The single most important factor in determining whether a settlement is fair,




                                              6
Case 5:17-cv-05035-ELW Document 244            Filed 06/05/19 Page 7 of 15 PageID #: 12524



 reasonable, and adequate is a balancing of the strength of the plaintiff’s case against the

 terms of the settlement.” Van Horn, 840 F.2d at 607.

        As discussed in Plaintiffs’ Memorandum in Support of Preliminary Approval

 [Doc. 209] at 11-13, the terms of the proposed settlement were only agreed to with the

 assistance of a Magistrate Judge after lengthy arm’s length negotiations, and they

 provide substantial benefits to Class members. Moreover, although Plaintiffs reasonably

 have confidence in the strength of their case, there would have been a number of

 defense contentions they would have had to overcome if they had taken the case to

 trial—including those raised in the multiple motions that have not been ruled on. Thus,

 this factor “weighs in favor of approving the settlement because ‘the outcome of the

 litigation would be far from certain’ if the case had not settled ... whereas ‘the settlement

 provides substantial benefits to the class ....’” Keil, 862 F.3d at 695 (citations omitted).

        Here, continuing the litigation would entail a lengthy and expensive legal battle

 with an uncertain outcome. Defendants already appealed the Eighth Circuit’s denial of

 their Rule 23(f) petition to the Supreme Court; had this case proceeded to trial, the

 losing side would be all but certain to appeal from an adverse judgment, which would

 potentially require years to resolve. And, notwithstanding the confidence of Class

 Counsel in the merits of the Class claims, Class Counsel are cognizant that no case is a

 sure winner at trial, and that Defendants had arguments and potential defenses

 available to them. Moreover, were this case to proceed to a verdict in favor of Plaintiffs,

 the financial statements submitted by the Individual Defendants and filed with the

 Court show a complete inability to satisfy even a small judgment. See Stanley Dec. Exh.

 1-5. And even if Plaintiffs succeeded in having all the entities in their motion declared




                                               7
Case 5:17-cv-05035-ELW Document 244            Filed 06/05/19 Page 8 of 15 PageID #: 12525



 alter egos of the Defendants and subject to a large judgment,3 there is no current treaty

 between the United States and India to enforce any foreign judgment.

        Against this background, the Settlement represents an excellent result for the

 members of the Class. Defendants’ $37 million payment provides for significant

 compensation to the Class that will be available much earlier than if litigation against

 Defendants continued through trial and appeal. In addition to a significant cash

 payment, the Settlement also provides important benefits to the Class by obtaining

 modification of Defendants’ board structure to ensure greater accountability to donors,

 as well as policies that enhance transparency.

        Moreover, as discussed in Class Counsel’s Motion for Award of Fees and

 Expenses [Doc. 227], the 33% of the common fund requested by Class Counsel is well

 within the range of reasonableness routinely approved by the Eighth Circuit, and,

 pursuant to § 15.3.1 of the Agreement [Doc. 207], there is no reason it should be delayed

 or withheld.

        Therefore, in light of the risks and duration of the litigation and the monetary

 and nonmonetary benefits achieved by the Settlement, the Settlement is well within the

 range of being fair, reasonable, and adequate, and it should be approved.




 3After Plaintiffs learned of at least 76 entities connected with Defendants that were
 possibly alter egos, Plaintiffs moved to stage alter ego issues after the verdict in place of
 naming all of these entities as parties to the case. See generally Motion to Stage Alter
 Ego Issues Ater Verdict [Doc. 38]. Defendants filed a statement of non-opposition to
 this motion [Doc. 43], and the Court granted it on January 29, 2018 [Doc. 60].

                                               8
Case 5:17-cv-05035-ELW Document 244          Filed 06/05/19 Page 9 of 15 PageID #: 12526



       3.5. The Defendants’ financial condition

       One Van Horn factor requires consideration of the Defendants’ financial

 condition. As of this filing, Defendant GFA has deposited $25 million into the

 Settlement Fund, as contemplated by § 4.2.2 of the Agreement [Doc. 207]. This factor is,

 accordingly, neutral. Keil, 862 F.3d at 697-98 (finding the factor to be neutral when

 Defendant had deposited $32 million into settlement fund, and no evidence called its

 financial condition into question).



       3.6. The amount of opposition to the Settlement is negligible

       The final Van Horn factor requires the Court to consider the amount of

 opposition to the Settlement. Here, opposition is negligible, while support for the

 Settlement is demonstrably strong.

       As of the date of this filing, 25,308 Class members have filed claims (and claims

 may continue to be filed through July 11, 2019)—a claims rate of 13.38%.4 As the Eighth

 Circuit has discussed in overruling an objection to a claim rate of 3%:

       [W]e note that a claim rate as low as 3 percent is hardly unusual in
       consumer class actions and does not suggest unfairness. See, e.g., Sullivan
       v. DB Invs., Inc., 667 F.3d 273, 329 n.60 (3d Cir. 2011) (citing evidence
       suggesting that “consumer claim filing rates rarely exceed seven percent,
       even with the most extensive notice campaigns”); Perez v. Asurion Corp.,
       501 F.Supp.2d 1360, 1377-78, 1384 (S.D. Fla. 2007) (approving settlement
       where 118,663 out of approximately 10.3 million class members submitted
       claims, for a claim rate of approximately 1.2 percent). Moreover, even if 97
       percent of the class did not exercise their right to share in the fund, their
       opportunity to do so was a benefit to them. See Boeing Co. v. Van Gemert,
       444 U.S. 472, 480, 100 S.Ct. 745, 62 L.Ed.2d 676 (1980) (“Their right to
       share the harvest of the lawsuit upon proof of their identity, whether or
       not they exercise it, is a benefit in the fund created by the efforts of the
       class representatives and their counsel.”).

 4See Mahan Dec. ¶ 11 (“As of June 4, 2019, Heffler has received 12,449 paper Claim
 Forms and 12,859 Claim Forms filed through the Settlement website”).

                                             9
Case 5:17-cv-05035-ELW Document 244           Filed 06/05/19 Page 10 of 15 PageID #: 12527




  Keil, 862 F.3d at 697 (citations and quotations in original).

         In contrast to the thousands of claims for Settlement funds, only 24 objections

  have been filed [Doc. 216-25, 229-42]; Mahan Dec. ¶ & Ex. F thereto. The Eighth Circuit

  has weighed the Van Horn opposition factor in favor of settlement when as many as 4%

  of class members objected to a settlement. Petrovic v. AMOCO Oil Co., 200 F.3d 1140,

  1152 (8th Cir. 1999); see also DeBoer v. Mellon Mortg. Co., 64 F.3d 1171, 1178 (8th Cir.

  1995) (“The fact that only a handful of class members objected to the settlement

  similarly weighs in its favor.”). Here, the 24 objectors constitute about one one-

  hundredth of one percent (.0001) of the Class.5

         Perhaps more importantly, the objectors generally do not identify ostensible

  inadequacies or inequities in the proposed settlement or requested fee award. Two of

  the objections appear to be requests for exclusion, as they don’t express any objection at

  all to the settlement. [Doc. 220, 221]. Two others don’t say very much beyond “I object.”

  [Doc. 218, 229]. Another four take issue with the requested fee award or common fund

  as being “too high,” but don’t elaborate much beyond expressing dissatisfaction. [Doc.

  224, 225, 236, 237]. Two others object, respectively, to the American judicial system

  [Doc. 219] and the class action mechanism generally [Doc. 231]. The predominant

  concern expressed by the remaining objectors—evidently, staunch supporters of GFA—

  is that the ministry does good work and should therefore not settle [Docs. 216, 217, 222,

  223, 230, 232, 233, 234, 235, 237, 239, 241, 242]; conversely, two objectors complain

  GFA is not giving up enough [Doc. 238, 240].


  5Plaintiffs note that all state and territorial attorneys general received timely notice of
  the settlement pursuant to 28 U.S.C. § 1715(b) and none objected. See Mahan Dec. ¶ 4 &
  Ex. A thereto.

                                              10
Case 5:17-cv-05035-ELW Document 244             Filed 06/05/19 Page 11 of 15 PageID #: 12528



         The Court should overrule all of these objections. Essentially, these are objections

  to the concept of this litigation (or to litigation in general), rather than particular,

  substantiated criticisms of any aspect of either the Settlement or the requested award of

  attorneys’ fees and expenses. Instead, the Court should find that the final Van Horn

  factor weighs in favor of final approval, as shown by the impressive and robust claims

  rate and the miniscule amount of opposition to the Settlement.



         3.7. Class Notice satisfied due process requirements

         In its March 22, 2019 Order Preliminarily Approving Settlement and Approving

  Form and Manner of Notice [Doc. 214], the Court approved the notice plan proposed by

  Plaintiffs, finding that it met “the requirements of Rule 23 of the Federal Rules of Civil

  Procedure, due process, the Constitution of the United States, and any other applicable

  law, and is the best notice practicable under the circumstances and shall constitute due

  and sufficient notice to all persons entitled thereto.” The Court appointed Heffler

  Claims Group (“Heffler”) as Settlement Administrator to administer the notice process.

  Order [Doc. 214] at 4.

         Heffler then sent over 189,000 postcard notices (and over 109,000 email notices)

  pursuant to the notice plan, and subsequently followed up to locate and re-send notices

  that were returned. Mahan Dec. ¶¶ 5, 9-10, 15-16. On or before April 12, 2019, Heffler

  updated an existing class website (www.gfaclassaction.us) to allow downloads of

  relevant court documents, notices, and claim forms. Id. ¶ 8. Heffler additionally set up a

  toll-free number (844-367-8894) for Class members to obtain additional information

  about the Settlement. Id. ¶ 6. Heffler also provided notice to all attorneys general as

  required by the Class Action Fairness Act, 28 U.S.C. § 1715(b). Id. ¶ 4.


                                                11
Case 5:17-cv-05035-ELW Document 244            Filed 06/05/19 Page 12 of 15 PageID #: 12529



         Class Counsel and Heffler have complied precisely with the forms and procedures

  set forth in the Court’s Order [Doc. 214], and in doing so have satisfied the requirements

  of Fed. R. Civ. P. 23 and any reasonableness standard imposed by due process. See

  Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1152-53 (8th Cir. 1999); see generally Mahan

  Dec. As an indication of the effectiveness of the notice plan, as of June 4, 2019, nearly

  25,308 Class members have thus far submitted claims for aggregate payments in excess

  of $107 million, ensuring that there will be pro rata distributions to Class members and

  that any unclaimed or residual funds to be donated to charity will be de minimis. See

  Mahan Dec. ¶¶ 11-14.



         3.8. The Settlement Class should be certified

         To finally approve the Agreement, the Court must also approve and certify the

  proposed Settlement Class. Crucially, the Court has already granted a contested motion

  for class certification and made specific findings that all class certification requirements

  are met. Murphy v. Gospel for Asia, Inc., 327 F.R.D. 227 (W.D. Ark. 2018).

         The Advisory Committee Notes to the 2018 Amendments state: “If the court has

  already certified a class, the only information ordinarily necessary is whether the

  proposed settlement calls for any change in the class certified, or of the claims, defenses,

  or issues regarding which certification was granted.” The only difference in the Class the

  Court certified and the proposed Settlement Class is that the Settlement Class includes

  the contributions of former employees of GFA who were previously excluded. Crucially,

  this does not change the claims, defenses, or issues at all, and it does not require re-

  analysis of any of the Rule 23 factors the Court already found were met. The Court




                                               12
Case 5:17-cv-05035-ELW Document 244            Filed 06/05/19 Page 13 of 15 PageID #: 12530



  should again find that all Rule 23 requirements are satisfied, and it should certify the

  Class and appoint Plaintiffs as its representatives and their counsel as Class Counsel.




  4. Conclusion

         After many years of hard-fought litigation, all parties have reached an accord that

  provides meaningful relief to the Class. The reaction has been overwhelmingly positive,

  and all relevant factors weigh in favor of approval. For all of the foregoing reasons,

  Plaintiffs, with the consent of Defendants, respectfully request that the Court find that

  the proposed Settlement is fair, adequate, and reasonable, and that it grant their Motion

  for Final Approval of Class Action Settlement and enter the proposed Final Order and

  Judgment previously submitted to the Court.




                                               13
Case 5:17-cv-05035-ELW Document 244     Filed 06/05/19 Page 14 of 15 PageID #: 12531



  Dated: June 5, 2019                 Respectfully submitted,

                                      /s/ Marc R. Stanley
                                      Marc R. Stanley (admitted pro hac vice)
                                      marcstanley@mac.com
                                      Martin Woodward (admitted pro hac vice)
                                      mwoodward@stanleylawgroup.com
                                      STANLEY LAW GROUP
                                      6116 N. Central Expressway, Suite 1500
                                      Dallas, Texas 75206
                                      214.443.4300
                                      214.443.0358 (fax)
                                      Woodson W. Bassett III
                                      Arkansas Bar No. 77006
                                      wbassett@bassettlawfirm.com
                                      James Graves
                                      Arkansas Bar No. 95172
                                      jgraves@bassettlawfirm.com
                                      BASSETT LAW FIRM LLP
                                      221 North College Avenue
                                      P.O. Box 3618
                                      Fayetteville, Arkansas 72702
                                      479.521.9996
                                      479.521.9600 (fax)

                                      Counsel for Plaintiffs and the Class

                                      Tom Mills (admitted pro hac vice)
                                      tmills@millsandwilliams.com
                                      MILLS AND WILLIAMS, LLP
                                      5910 N. Central Expressway, Suite 980
                                      DALLAS, TEXAS 75206
                                      214.265.9265
                                      214.361.3167 (FAX)

                                      Of Counsel for Plaintiffs and the Class




                                        14
Case 5:17-cv-05035-ELW Document 244         Filed 06/05/19 Page 15 of 15 PageID #: 12532



                                 Certificate of Service

         The undersigned hereby certifies that on June 5, 2019, I electronically filed the
  foregoing document via the Court’s ECF system and notice of this filing was sent via ECF
  by e-mail to the following counsel of record:

        Harriet E. Miers, via email:             hmiers@lockelord.com
        Robert T. Mowrey, via email:             rmowrey@lockelord.com
        Paul F. Schuster, via email:             pschuster@lockelord.com
        Cynthia K. Timms, via email:             ctimms@lockelord.com
        Matthew H. Davis, via email:             mdavis@lockelord.com
        Steven Shults, via email:                sshults@shultslaw.com
        John T. Adams, via email:                jadams@shultslaw.com


                                                 /s/ Marc R. Stanley
                                                 Marc R. Stanley




                                            15
